Exhibit 10.21

LEASE

This Lease is made as of the 27 day of APRIL, 2006, by and between ARBUTUS
SHOPPING CENTER LIMITED PARTNERSHIP, with an office c/o AmCap, Incorporated,
1281 E. Main Street, Stamford, CT 06902 (“Landlord”) and CARROLLTON BANK, a
commercial banking institution organized and existing under the laws of the
state of Maryland, having an address at 344 North Charles Street, Suite 300,
Baltimore, MD 21201 (“Tenant”).

ARTICLE 1.   FUNDAMENTAL LEASE PROVISIONS

Section 1.1   Fundamental Lease Provisions.   The fundamental provisions of this
Lease (the “Fundamental Lease Provisions”) are as follows:

Shopping Center:   The premises (including land and buildings thereon and any
extensions thereof or additions thereto) generally known as the Arbutus Shopping
Center on Maiden Choice Lane in Arbutus, Maryland.

Tenant’s Trade Name:         CARROLLTON BANK

Leased Premises:   Those premises located in the Shopping Center, currently
consisting of the Ground Leased Premises together with Tenant’s improvements
constructed thereon as well as the In-Line Leased Premises (collectively, the
Leased Premises) crosshatched on Exhibit A attached hereto and made part hereof.

Square Footage:   Approximately 8,436 square feet total

Permitted Use:   Said Leased Premises are leased only for the conduct and
operation of a commercial bank with drive-through facilities, and for no other
uses or purposes.

Lease Commencement Date:              May 1, 2006

Rent Commencement Date:                May 1, 2006

Lease Term:           The Lease Commencement Date through the Lease Termination
Date.

Extension Option:                Four (4) five-year periods (see Addendum)

Lease Termination Date:     April 30, 2011

Lease Year:            The first Lease Year shall commence on the Lease
Commencement Date and shall end on April 30, 2007, and each succeeding Lease
Year shall run concurrently with each succeeding period of twelve (12) months of
the term of the Lease.

1


--------------------------------------------------------------------------------


 

Minimum Rent:

 

 

 

Monthly Installment

 

5/1/06-4/30/07:

 

$

210,900.00

 

$

17,575.00

 

5/1/07-4/30/08:

 

$

217,227.00

 

$

18,102.25

 

5/1/08-4/30/09:

 

$

223,743.81

 

$

18,645.32

 

5/1/09-4/30/10:

 

$

230,456.12

 

$

19,204.68

 

5/1/10-4/30/11:

 

$

237,369.81

 

$

19,780.82

 

 

Percentage Rent rate:          None

Security Deposit:                 None

Promotion Charge Rate:      None

Broker:   AmCap, Inc.

Section 1.2             Effect of Reference to Fundamental Lease
Provisions.   Each reference in this Lease to any of the Fundamental Lease
Provisions shall be construed to incorporate all of the terms provided under
each such Fundamental Lease Provision.

ARTICLE 2.   PREMISES AND TERM

Section 2.1             Lease of Leased Premises.   Landlord hereby leases
Tenant, and Tenant hereby leases from Landlord, the Leased Premises which shall
include a non-exclusive license to use the common areas of the Shopping Center
(the “Leased Premises”).

Section 2.2             Term.   The term of this Lease shall be the Lease Term.

ARTICLE 3.   RENT

Section 3.1             Minimum Rent.   Tenant shall pay to Landlord the Minimum
Rent due for each Lease Year, without notice, demand, setoff or deduction, in
equal monthly installments, in advance, on the first day of each and every month
of the Lease Term commencing on the Rent Commencement Date.  If the Lease Term
shall commence on a date other than the last day of the month, the Minimum Rent
shall be prorated for such fraction of a month based on the actual number of
days in such month.

Section 3.2             Additional Rent.   All payments and charges of any
nature whatsoever due from Tenant under the terms of this Lease, including,
without limitation, all payments to be considered to be additional rent due
hereunder.

ARTICLE 4.   NET LEASE

Section 4.1             Net Lease.   This is intended to be a net lease, so that
all Minimum Rent and additional rent provided for herein shall be received by
Landlord free and clear of any offsetting costs or expenses relating to the
Shopping Center, whether capital in nature or not, except as set forth in
Section 4.2.  Accordingly, Tenant shall be responsible for and obligated to pay
Tenant’s Share of all costs and expenses incurred by or

2


--------------------------------------------------------------------------------


 

on behalf of Landlord in connection with the ownership and operation of the
Shopping Center, excluding only those costs set forth in Section 4.2.

Section 4.2             Landlord’s Cost.   Tenant shall not be responsible for
certain income taxes expressly excluded from Tenant’s responsibility in Section
5.2, the cost of construction of new building areas, the cost of initial
improvements to premises leased to tenants of the Shopping Center other than
Tenant, leasing commissions, ground rent and debt service payable under any
Mortgage (as hereinafter defined).

ARTICLE 5.   REAL ESTATE TAXES

Section 5.1             Tenant’s Payments.   Tenant shall pay to Landlord, as
additional rent, Tenant’s Share (as defined in Section 6.1) of all Real Estate
Taxes (as defined below).

Section 5.2             Definition of Real Estate Taxes.   “Real Estate Taxes”
shall mean all real estate taxes, assessments, water and sewer rents (except
water meter charges and sewage charges based on usage) and other governmental
impositions and charges of every kind and nature whatsoever, extraordinary as
well as ordinary, general and special, foreseen and unforeseen, including those
for public improvements or otherwise, which shall or may, during the Lease Term,
be assessed against, levied or imposed upon, become a lien upon, or become due
and payable in connection with the ownership, use, occupancy or possession of
the Shopping Center or any part thereof and any expenditure incurred by Landlord
in the contest or protest of any Real Estate Tax or assessed valuation, when
incurred.  Real Estate Taxes shall not include any inheritance, estate,
succession, transfer, gift, franchise, corporation, or income or profit tax that
is or may be imposed upon Landlord; provided, however, that if, at any time
after the date hereof, the methods of taxation shall be altered so that, in lieu
of, or as a substitute for, or in addition to, the whole or any part of the
taxes now levied, assessed or imposed on real estate as such, there shall be
levied, assessed or imposed (i) a tax on the rents received from such real
estate, or (ii) a license fee measured by the rents receivable by Landlord from
the Shopping Center or any portion thereof, or (iii) a tax, license fee or other
charge imposed upon Landlord which is otherwise measured by or based in whole or
in part upon the Shopping Center or any portion thereof, or (iv) if an income or
franchise tax is imposed upon Landlord in addition to the taxes now levied,
assessed or imposed on real estate, then the same shall be included in the
computation of Real Estate Taxes, provided the Shopping Center is the only
property of Landlord subject to such tax or fee.

Section 5.3             Estimated Tax Payments.   On each date that an
installment of Minimum Rent is due, Tenant shall pay to Landlord an amount equal
to 1/12 of Tenant’s Share of the estimated Real Estate Taxes (as determined by
Landlord) next due for the Shopping Center (or such other fraction as Landlord
determines to be needed) to assure that prior to the due date of Real Estate
Taxes due for the Shopping Center Landlord shall have received from Tenant funds
sufficient to pay Tenant’s Share in full.  Landlord shall provide Tenant with a
copy of each tax bill for the Shopping Center and a statement setting forth the
amount due from Tenant as Tenant’s Share.  If the amount due from Tenant exceeds
the amount of the estimated payments collected from Tenant, Tenant shall pay the
difference to

3


--------------------------------------------------------------------------------


Landlord within ten (10) days of the receipt of such statement.  If the amount
of estimated payments exceeds the amount due, Landlord shall credit such
difference to the next installment or installments or estimated payments due
under this Section.  If the Lease Term shall commence or expire on a date other
than the fiscal year end for any such tax, Tenant’s Share for each fraction of a
fiscal year shall be prorated.

Section 5.4             Right to Contest Real Estate Taxes.   Landlord shall be
under no duty or obligation whatsoever to protest or contest any assessed
valuation or Real Estate Tax assessed against the Shopping Center or the Leased
Premises.  If Landlord shall elect to contest any assessed valuation or Real
Estate Tax, no such contest by Landlord shall give Tenant the right to withhold
or reduce any payment or estimated payment of Real Estate Taxes due under this
Lease.  If Landlord shall receive a refund of Real Estate Taxes for which Tenant
has paid Tenant’s Tax Payment, Tenant shall receive its prorate share thereof
after deducting all costs, fees and expenses incurred by Landlord in connection
with obtaining such refund, and not previously charged to Tenant.  Tenant shall
have no right whatsoever to protest or contest any assessed valuation or Real
Estate Tax assessed against the Shopping Center or the Leased Premises.

ARTICLE 6.   COMMON CHARGES

Section 6.1             Tenant’s Payments.   Tenant shall pay to Landlord as
additional rent the fraction represented by Square Footage of the Leased
Premises (8,436 square feet on the Rent Commencement Date) divided by the total
first floor leasable square footage in the Shopping Center (91,434 square feet
as of the Rent Commencement Date) as determined by Landlord from time to time
(“Tenant’s Share”) of all Common Charges (as defined below).

Section 6.2             Definition of Common Charges.   “Common Charges” shall
mean all costs and expenses incurred by Landlord or Landlord’s employees, agents
or contractors, either pursuant to this Lease or otherwise, arising from or in
connection with or as a result of the operating, equipping, policing,
protecting, lighting, providing sanitation, sewer and other services, insuring,
maintaining, repairing and replacing the Common Areas (as hereinafter defined),
all buildings and improvements within the Shopping Center and all other areas
and facilities of the Shopping Center.  Common Charges shall include, but shall
not be limited to:    (i) the maintenance, repair and replacement of all roofs,
exterior walls and other structural and exterior portions of the Shopping
Center, curbs, gutters, sidewalks, pylons and signs, drainage and irrigation
ditches, conduits and pipes, utility systems (permanent and temporary), sewage
disposal or treatment systems, public toilets and sound systems whether within
or without the Shopping Center; (ii) the removal of trash, snow and ice; (iii)
landscaping; (iv) supplies; (v) licensing, permits, service and usage charges;
(vi) obtaining and maintaining the insurance policies described in Section 10.3
of this Lease and the cost of any insured event deductible amounts under such
policies; (vii) the settlement or disposition of any claims against Landlord to
the extent the same are not covered by insurance; (viii) all capital
expenditures together with reserves for capital improvements required by the
holder of any Mortgage; (ix) the repaving, restriping, regrading and general
maintenance of parking areas;

4


--------------------------------------------------------------------------------


(x) compliance with all rules, regulations and orders of governmental
authorities pertaining to the Shopping Center, including those pertaining to
traffic control, engineering and environmental issues, air pollution control and
the cost of monitoring air quality; (xi) (intentionally deleted); (xiii)
licensing and permit fees and taxes; (xiv) audit fees and expenses and other
costs and expenses of enforcing the rules and regulations established by
Landlord for the Shopping Center; (xv) the cost, lease payment or depreciation
of any equipment used in the operation or maintenance of the Shopping Center;
(xvi) total compensation and benefits (including premiums for workers’
compensation or any other insurance or other retirement or employee benefits,
and including all costs incurred in providing such benefits) paid to or on
behalf of employees involved in the performance of the work specified in this
Section or employees otherwise providing services to tenants or customers of the
Shopping Center whether on or off site; (xvii) the maintenance, repair and
operation of any mall or enclosed common area; (xviii) the costs of performance
of all of Landlord’s obligations pursuant to this Lease or as contemplated
herein except those costs set forth in Section 4.2; (xix) other costs and
expenses incurred in connection with the operation and management of the
Shopping Center;  plus (xx) an amount equal to fifteen  percent (15%) of all of
the foregoing costs and expenses to compensate Landlord for administrative and
overhead expenses.  Common Charges shall include costs and expenses for
services, equipment or materials furnished by Landlord or its affiliates,
including management fees, provided the same are furnished at rates similar to
those generally paid.

Section 6.3             Estimated Payments.   On each date that an installment
of Minimum Rent is due, Tenant shall pay to Landlord an amount equal to 1/12 of
the estimated Common Charges (as determined by Landlord) for the calendar year
in which such payment is made.  On or before March 1 of each year, Landlord
shall provide Tenant with a statement setting forth Tenant’s Share for the
preceding calendar year and the amount of estimated Common Charges paid by
tenant during such year.  If the amount due from Tenant exceeds the amount of
the estimated payments, Tenant shall pay the difference to Landlord within ten
(10) days of the receipt of such statement.  If the amount of estimated payments
exceeds the amount due, Landlord shall credit such difference to the next
installment or installments of estimated payments due under this Section. 
Landlord’s failure to provide such statement by the date provided under this
Section shall in no way excuse Tenant from its obligation to pay Tenant’s Share
of the Common Charges or constitute a waiver of Landlord’s right to bill and
collect Tenant’s Share of Common Charges from Tenant in accordance with this
Section.  If the term of the Lease shall commence on a day other than January 1
or expire on a day other than December 31, Common Charges due from Tenant for
such fraction of a calendar year shall be prorated.  During any year, Landlord,
from time to time, may revise its estimate of the Common Charges which will be
due for that year and the monthly payments to be made by Tenant on account
thereof.

ARTICLE 7.   USE OF PREMISES

Section 7.1             Permitted Use.   The Leased Premises shall be occupied
and used by Tenant solely for the Permitted Use and for no other use or purpose.

5


--------------------------------------------------------------------------------


 

Section 7.2             Operation of the Leased Premises.   Tenant shall use,
occupy and operate the entire Leased Premises continuously and without
interruption during the Lease Term, shall not abandon or vacate the Leased
Premises, shall not permit, license, or suffer the occupancy of any other party
in the Leased Premises and shall:

a.   Keep the Leased Premises open for business continuously and without
interruption at least from 9:00 a.m. to 5:00 p.m. Monday through Friday and 9:00
a.m. to 12:00 p.m. Saturday, or such other hours as Landlord may reasonably
designate, unless prohibited by applicable laws or regulations;

b.   Operate its business as a financial institution in a manner as will enhance
the Shopping Center;

c.   (intentionally deleted);

d.   Erect no displays outside the Leased Premises or in any way obstruct the
Common Areas;

e.   Load or unload all supplies, fixtures, equipment and furniture and cause
the collection of rubbish only through the rear service door or doors of the
Leased Premises;

f.   Keep the Leased Premises in a safe, clean and proper manner; and not permit
any rubbish or refuse of any nature to accumulate in the Common Areas;

g.   Keep the Leased Premises free from vermin;

h.   Prevent the Leased Premises from being used in any way which will injure
the reputation of the same or of the Shopping Center or from being used in any
way which may be a nuisance, annoyance, inconvenience or damage to the other
tenants or occupants of the Shopping Center, including, without limitation,
noise by the playing of any musical instrument or radio or television or the use
of a microphone, loud speaker, electrical equipment or other equipment which may
be heard outside the Leased Premises;

i.   Not violate the exclusive covenants of any other tenant in the Shopping
Center; and

j.   Abide by all rules and regulations established by Landlord, from time to
time, with respect to the Common Areas, the Shopping Center, and the operation
of the Leased Premises.

Section 7.3             Radius Restriction.   (intentionally deleted).

Section 7.4             Compliance with Laws.   Tenant shall not use or occupy
or suffer or permit the Leased Premises or any part thereof to be used or
occupied for any purpose contrary to law or the rules or regulations of any
public authority or the requirements of any insurance underwriters or rating
bureaus or in any manner so as to increase the cost of insurance over and above
the normal cost of such insurance for the Permitted Use for the type and
location of the building of which the Leased Premises are a part.  Tenant shall
promptly obtain all permits and licenses required by and otherwise comply with
all present and future laws (including Environmental Laws as defined in Section
32.4), regulations or rules of any local, county, state,

6


--------------------------------------------------------------------------------


federal and other governmental authority and any bureau or department thereof,
and of the National Board of Fire Underwriters or any other body exercising a
similar function which may be applicable to the Leased Premises or Shopping
Center, including the maintenance, service, repair, replacement and disposal of
any structure, equipment or system thereon.  If Tenant shall install any
electrical equipment that overloads the lines in the Leased Premises, or handle
any Hazardous Substances (as defined in Section 32.4), Tenant shall, at
Landlord’s option, immediately terminate the use of such electrical equipment or
Hazardous Substances or, at Tenant’s expense, make such changes as Landlord may
request to prevent such overload or hazard or otherwise and as may be necessary
to comply with the requirements of any insurance underwriters and governmental
authorities having jurisdiction.

ARTICLE 8.   ALTERATIONS

Section 8.1             Landlord’s Consent Required.   Tenant shall not make or
permit to be made any alterations, improvements or additions of any kind or
nature (excluding interior repainting, recarpeting or other normal interior
decorative changes) to the Leased Premises or any part thereof except by and
with the prior written consent of Landlord.  Plans and specifications for all
desired work, (including Tenant’s Construction associated with Tenant’s
downsizing), shall be submitted by Tenant to Landlord for Landlord’s approval
prior to the commencement of any work.  The actual out-of-pocket cost of
Landlord’s review shall be paid by Tenant within ten (10) days of receipt of
Landlord’s statement therefor.  Landlord’s approval of the plans, specifications
and/or working drawings for Tenant’s alterations or improvements shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities.

Section 8.2             Compliance with Law, Ownership and
Indemnification.   All alterations, improvements and additions to the Leased
Premises shall be made in compliance with all applicable laws (including
Environmental Laws) and governmental requirements and when made or installed
shall be deemed to have attached to the real property and to have become the
property of the Lease Term, or other expiration of this Lease, in as good order
and condition as they were when installed, reasonable wear and tear excepted;
provided, however, that if, prior to the termination of this Lease, or within
fifteen (15) days thereafter, Landlord so directs, Tenant shall promptly and in
compliance with all applicable laws (including Environmental Laws), remove, and
if necessary dispose of, the additions, improvements, fixtures and installations
which were placed in the Leased Premises by Tenant including Tenant’s vault and
which are designated in such notice, and repair any damage occasioned by such
removal, and, in default thereof, Landlord may effect such removals and repairs
at Tenant’s expense.  In the event Tenant undertakes any alterations,
improvements or additions as herein provided, Tenant shall indemnify and save
Landlord harmless from and against all costs, expenses, liens, claims or damages
(including attorneys’ fees) to either persons or property arising out of or
resulting from the undertaking or making of such alterations, additions and
improvements, including without limitation any costs or expenses to comply with
The Americans With Disabilities Act and the Regulations

7


--------------------------------------------------------------------------------


thereunder, and Tenant shall provide Landlord with evidence of workmen’s
compensation insurance and such other insurance as Landlord may reasonably
request.

ARTICLE 9.   REPAIRS AND MAINTENANCE

Section 9.1             Landlord’s Obligations. (a) In-Line Leased Premises:
Landlord shall keep and maintain the structural portions of the Leased Premises
and the exterior area, including, but not limited to, the roof, foundation and
exterior walls of the Leased Premises, except with respect to any damage thereto
caused by any alterations or installations by Tenant or any act or negligence of
Tenant, its employees, agents, invitees, licensees, subtenants, assignees or
contractors or otherwise arising out of Tenant’s use or occupancy of the Leased
Premises, in which event such damage shall be promptly repaired by Tenant.
Except as otherwise herein provided, Landlord shall not be responsible for
maintenance, repairs or improvement of any kind in or upon the Leased Premises.

                (b) Ground Leased Premises: Landlord shall not be responsible
for maintenance, repairs or improvements of any kind in or upon the Ground
Leased Premises or improvements thereon.

Section 9.2             Tenant’s Obligations. (a) In-Line Leased Premises:
Tenant accepts the Leased Premises “as is”. Landlord has made no representation,
warranty or other assurance with respect to the Leased Premises or the Shopping
Center. Tenant shall keep and maintain the Leased Premises and every part
thereof (excluding only the structural elements and the roof unless repair of
same arises out of Tenant’s use or occupancy of the Leased Premises or
negligence as described in Section 9.1) in good order, condition and repair, in
compliance with Environmental Laws, as defined in Section 32.4, including,
without limitation, the exterior and interior portions of all doors, door
checks, security gates, windows and glass, all utility, plumbing and sewage
facilities within the Leased Premises or under the floor slab thereof, fixtures,
heating and air-conditioning equipment, exterior mechanical equipment, exterior
utility facilities and exterior electrical equipment serving the Leased Premises
and interior walls, floors and ceilings, and including compliance with
applicable building and fire codes relative to fire extinguishers, sprinkler
systems and other preservative measures. Tenant shall conduct all such
maintenance, service, repair, replacement and disposal activities, including
those with respect to any structure, equipment or system, in compliance with
applicable laws, including Environmental Laws. As part of its HVAC maintenance
obligation, Tenant shall enter into an annual contract with an HVAC repair firm,
fully licensed to repair HVAC units in the state in which the Shopping Center is
located and approved by Landlord, which firm shall (a) regularly service the
HVAC unit(s) on the Leased Premises on no less than a quarterly basis, changing
belts, filters and other parts as required; (b) perform emergency and
extraordinary repairs on the HVAC unit(s); and (c) keep a detailed record of all
services performed on the Leased Premises and prepare a yearly service report to
be furnished to the Tenant at the end of each calendar year. Tenant shall
furnish to Landlord, at the end of each calendar year, a copy of the HVAC
maintenance contract and report described above, and proof that the annual
premium for the maintenance contract has been paid. Nothing stated herein shall

8


--------------------------------------------------------------------------------


limit Tenant’s obligation to maintain the HVAC unit(s) in good condition and
repair throughout the term of this Lease. If Tenant fails or refuses to comply
with its obligations in this Section 9.2, Landlord may (but shall not be
required to) make or complete such repairs and Tenant shall pay the cost thereof
to Landlord upon demand.

(b) Ground Leased Premises: Tenant shall keep and maintain its parking area,
drive-through lanes and all other portions of the Leased Premises including all
improvements constructed thereon and every part thereof in good order, condition
and repair (normal wear and tear excepted), in compliance with “Environmental
Laws”, as defined in Section 32.4, including, without limitation, the roof and
structural portions of the building, sidewalks and passageways, exterior and
interior portions of all doors, door checks, security gates, windows and glass,
all utility, plumbing and sewage facilities within the Leased Premises or under
the floor slab thereof, fixtures, heating and air-conditioning equipment,
exterior mechanical equipment, exterior utility facilities and exterior
electrical equipment serving the Leased Premises and interior walls, floors and
ceilings, and including compliance with applicable building and fire codes
relative to fire extinguishers, sprinkler systems and other preservative
measures. Tenant shall conduct all such maintenance, service, repair,
replacement and disposal activities, including those with respect to any
structure, equipment or system, in compliance with applicable laws, including
Environmental Laws.

ARTICLE 10.   INSURANCE

Section 10.1           Tenant’s Obligation.  During the Lease Term, Tenant, at
its own expense, shall maintain the following:

(a) a commercial general liability insurance policy relating to the Leased
Premises providing for coverage of at least Two Million Dollars ($2,000,000)
with respect to injury or death and property damage combined;

(b) (i) In-Line Leased Premises: special form property insurance, including
theft and, if applicable, boiler and machinery coverage, written at replacement
cost value in an adequate amount to avoid coinsurance and a replacement cost
endorsement insuring Tenant’s furnishings, equipment and all items of personal
property of Tenant and including property of Tenant’s customers located in the
Leased Premises;

(ii) Ground Leased Premises and the improvements thereon: “all risk” property
insurance (with extended coverage and such other coverage as Landlord may
reasonably designate) insuring the improvements constructed by Tenant upon the
Leased Premises and all fixtures and equipment, including personal property,
thereon to ninety percent (90%) of their actual replacement value without
deduction for physical depreciation, having a deductible of not more than
$10,000:

(c) workers’ compensation coverage as required by law;

(d) with respect to alterations, improvements and the like required or permitted
to be made by Tenant hereunder, contingent liability and builder’s risk
insurance, in amounts reasonably satisfactory to Landlord;

9


--------------------------------------------------------------------------------


(e) (intentionally deleted)

(f) plate glass insurance covering the glass in the Leased Premises for which
Tenant shall be entitled to self-insure;

(g) flood insurance if applicable; and

(h) such other insurance covering such other insurable risks as Landlord deems
reasonably necessary.

Section 10.2           Requirements of Policy.  The insurance policies required
by Section 10.1 shall be issued by a company and in a form satisfactory to
Landlord and may not be cancelable without thirty (30) days’ written notice to
Landlord. Tenant shall deliver to Landlord the original of such policy, or a
certificate evidencing such policy, prior to the commencement of the Lease Term
and, thereafter, at least thirty (30) days prior to the expiration of each
policy. Each policy or certificate shall be accompanied by proof of payment of
such policy. Provided Landlord has furnished Tenant with names and addresses of
the same, each policy required under this Article shall name Landlord,
Landlord’s agents, the holder of any Mortgage and any other party with an
interest in the Shopping center as an insured as their interests may appear. Any
required insurance may be effected by a policy of blanket insurance covering
additional items or locations provided however that (1) the coverage afforded
Landlord and any other parties in interest will not be reduced or diminished by
reason of the use of such blanket policy of insurance; (ii) any such policy
shall specify therein (or Tenant shall furnish Landlord with a written statement
from the insurer under such policy specifying) the amount of the insurance
allocated to the Leased Premises; and (iii) all other requirements set forth
herein are otherwise satisfied.

Section 10.3           Shopping Center Insurance.  Landlord shall maintain, if
available at standard rates, such availability to be determined solely by
Landlord, the following:

(a) fire insurance (with extended coverage and such other coverage as Landlord
nay choose) insuring the Shopping Center and all fixtures and improvements
thereon to their full insurable value;

(b) rent insurance covering the risks described in paragraph (a) above in an
amount equal to all Minimum Rent, Percentage Rent (as estimated by Landlord) and
additional rent due under all leases relating to the Shopping Center for a
period of at least one year;

(c) comprehensive general public liability insurance against any claims upon
Landlord arising from the ownership, operation or control of the Shopping Center
with respect to bodily injury, death, property damage or other risks of similar
nature with combined limits as Landlord deems appropriate, but in no event less
than Five Million Dollars ($5,000,000); and

(d) any such insurance coverage, in addition to or in substitution for the
coverage set forth above, as the holder of any Mortgage may require or as
Landlord may otherwise determine.

 

10


--------------------------------------------------------------------------------


 

Section 10.4           Policy Limits. The coverage limits of all insurance
policies referred to in this Lease, in the discretion of Landlord or the holder
of any Mortgage, may be increased at any time during the Lease Term.

Section 10.5           Waiver of Subrogation. Landlord and Tenant hereby
mutually waive any rights they may have against each other to recover for loss
or damage to property arising from a casualty insured against hereunder or which
is required to be insured against hereunder. In addition, all insurance policies
carried by Landlord or Tenant covering the Leased Premises shall expressly waive
any right on the part of the insurer against the other party for damage to or
destruction of the Leased Premises resulting from the acts, omissions or
negligence of the other party.

ARTICLE 11.   TENANTS’ ASSOCIATION AND PROMOTION

(intentionally deleted)

ARTICLE 12.   COMMON AREAS

Section 12.1           Definition. “Common Areas” shall mean all sidewalks,
parking lots, driveways, landscaped areas, loading areas, service areas,
pedestrian malls and other areas at the Shopping Center which may, from time to
time, be provided by Landlord for general use.

Section 12.2           Tenant’s Use. Landlord hereby grants to Tenant during the
Lease Term a nonexclusive license to use the Common Areas. The Common Areas
shall be subject to the exclusive control and management of Landlord and to such
rules and regulations as Landlord may, from time to time, establish, and
Landlord reserves the right to make such changes, additions, deletions,
alterations or improvements in and to such Common Areas, as Landlord deems
desirable, provided that there shall be no permanent and material obstruction of
Tenant’s right of ingress to or egress from the Leased Premises.

Section 12.3           Maintenance. Landlord shall maintain the Common Areas in
good repair, reasonably clear of debris and lighted and open during business
hours.

Section 12.4           Kiosks. Landlord reserves the right to construct and
sublease non-financial kiosks and sales areas on any portion of the enclosed
mall, if any, or other parts of the Common Area of the Shopping Center.

ARTICLE 13. DAMAGE OR DESTRUCTION

Section 13.1           Landlord’s Obligation. If all or any part of the Shopping
Center is damaged or destroyed by fire or other casualty insured under the
hazard policy maintained by Landlord, Landlord shall, to the extent that
insurance proceeds are available therefor, and except as otherwise provided
herein, repair or rebuild the structural portions of the Shopping Center with
reasonable diligence. Landlord shall have no obligation to repair or rebuild any
property belonging to Tenant.

Section 13.2           Abatement. If, as a result of the damage or destruction
referred to in Section 13.1, there is a substantial interference with the
operation of  Tenant’s business which requires Tenant to cease doing business at
the In-Line Leased Premises, then the Minimum Rent and additional rent

11


--------------------------------------------------------------------------------


payable hereunder shall abate in accordance with the square footage of In-Line
Leased Premises so affected. However, if Tenant has not been able to reopen for
business after six (6) months from the date of the damage or destruction, Tenant
may, upon thirty (30) days’ written notice, cancel this Lease and have no
further obligations to Landlord hereunder.

Section 13.3           Tenant’s Obligations. (a) Unless this Lease is terminated
as provided below, Tenant, upon any damage or destruction to the In-Line Leased
Premises, and subject to Landlord’s requirement to rebuild as set forth in
Section 13.1, promptly shall repair, rebuild and redecorate such Leased Premises
in a manner at least equal in quality to that existing prior to such damage or
destruction.

(b) Unless this Lease is terminated as provided below, Tenant, upon any damage
or destruction to the Ground Leased Premises or the improvements thereon,
promptly shall rebuild, repair, rebuild and redecorate such Leased Premises in a
manner at least equal in quality to that existing prior to such damage or
destruction. There shall no be abatement of Minimum Rent or additional rent
while Tenant rebuilds or repairs the improvements on the Ground Leased Premises

Section 13.4           Termination. Notwithstanding anything which may be
contained in this Article 13 to the contrary, Landlord, at its option, may
terminate this Lease on thirty (30) days’ written notice to Tenant given within
ninety (90) days after the occurrence of any damage or destruction to the
Shopping Center or any portion thereof if (i) such damage or destruction
resulted from a risk not covered by Landlord’s insurance or covered in a manner
which fails to yield proceeds in an amount equal to Landlord’s estimated cost of
repair, or (ii) the portion of the Leased Premises which Landlord is required to
repair is damaged and the estimated cost to repair such damage is more than
twenty-five (25%) percent of the replacement cost of the Leased Premises, or
(iii) the Shopping Center is damaged and the cost to repair such damage is more
than twenty-five (25%) percent of the replacement cost of the entire Shopping
Center.

ARTICLE 14. EMINENT DOMAIN

Section 14.1           Condemnation of Entire Leased Premises. If all or
substantially all of the In-Line Leased Premises or the Ground Leased Premises
shall be taken by condemnation or by transfer in lieu thereof, then this Lease
shall terminate as of the date title is vested in the condemning authority.

Section 14.2           Partial Condemnation of the Leased Premises. If less than
all or substantially all of the Leased Premises is taken by condemnation or
private purchase in lieu thereof, then, if the remainder of the Leased Premises
not so taken is determined by Landlord to be unusable for the purposes for which
such Premises were leased, either Landlord or Tenant may terminate this Lease
upon thirty (30) days’ written notice to the other, which notice must be given
within thirty (30) days after such taking.

Section 14.3           Condemnation of Shopping Center. If proceedings are
commenced to take any portion of the Shopping Center by condemnation or by
private transfer in lieu thereof, and Landlord, in its sole discretion, elects
to discontinue the

12


--------------------------------------------------------------------------------


operation of the Shopping Center or the portion thereof in which the Leased
Premises are located as a shopping center, then Landlord may terminate this
Lease upon thirty (30) days’ notice to Tenant.

Section 14.4           Rentals Upon Condemnation. If this Lease is terminated
pursuant to any provision of this Article, then the Minimum Rent and all
additional rent and charges payable hereunder shall be prorated as of the date
of such termination. If, upon partial condemnation as provided in Section 14.2,
this Lease is not terminated, the Minimum Rent, additional rent and all other
charges shall be equitably adjusted. Tenant shall continue to make all payments
of Minimum Rent and additional rent, as heretofore provided, until the adjusted
rent is agreed upon, whereupon Landlord and Tenant shall settle any excess rent
or shortfall.

Section 14.5           Proceeds of Condemnation. Landlord shall be entitled to
the entire proceeds of any and all awards made as a result of any condemnation
affecting the Shopping Center and the proceeds of any private purchase or
transfer in lieu of such condemnation. Tenant shall not be entitled to any award
or proceeds as a result of any value attributable to Tenant’s interest in this
Lease or the unexpired portion of the Lease Term. However, in the event that the
condemning authority shall entertain such claim, Tenant shall have the right to
prosecute a claim directly against the condemning authority for its trade
fixtures and relocation costs, provided that no such claim shall diminish or
otherwise adversely affect Landlord’s claims and the claims of any mortgagees,
ground lessors or owners of any interest in the Shopping Center.

ARTICLE 15.   ASSIGNMENT AND SUBLETTING

Section 15.1           Consent Required. Tenant shall not, voluntarily,
involuntarily or by operation of law, assign, pledge or encumber this Lease or
any interest or Tenant herein, in whole or in part, or sublet the whole or any
part of the Leased Premises, or permit any other persons to Occupy the Leased
Premises, without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Tenant may assign this Lease and the right to occupy the Leased Premises to any
entity controlling, controlled by or under common control with Tenant or into
which Tenant may be merged, without the prior written consent or Landlord. The
acceptance of rent from any person other than Tenant shall not be deemed to be a
waiver of any of the provisions of this Lease or to be a consent to the
assignment of this Lease or subletting of the Leased Premises. The consent of
Landlord in any instance to an assignment or subletting shall not be deemed to
be a consent, or a waiver of the requirement for the Tenant to obtain consent,
to any subsequent assignment or subletting.

Section 15.2           Corporation or Other Entity. Tenant may, at any time,
without the consent of the Landlord, assign or otherwise transfer this Lease or
any portion thereof to a parent, subsidiary, or affiliate corporation or entity;
or any corporation or entity resulting from the consolidation or merger of
Tenant into or with any other entity: or to any person, firm or corporation
acquiring a majority of Tenant’s issued or outstanding capital stock or a
substantial part of the Tenant’s physical assets: provided, however, that in the
event of any

13


--------------------------------------------------------------------------------


such assignment or transfer, the assignee shall assume in writing the
performance and observance of all the terms and conditions of this Lease.

Section 15.3           Creditors. An assignment for the benefit of creditors or
by operation of law shall not be effective to transfer any rights to any
assignee without the prior written consent of Landlord.

Section 15.4           Permitted Assignment. Any subletting or assignment
consented to by Landlord pursuant to this Article 15 shall be subject to and
conditioned upon the following: (i) at the time of any proposed subletting or
assignment, Tenant shall not be in default under any of the terms, provisions or
conditions of this Lease; (ii) the sublessee or assignee shall occupy only the
Leased Premises and conduct its business in accordance with the Permitted Use;
(iii) if the rents, charges or other sums required to be paid by any such
sublessee or assignee exceed the rents, charges or other sums reserved
hereunder, then Tenant shall pay to Landlord monthly the entire amount of such
excess, which shall be deemed additional rent; (iv) prior to occupancy, Tenant
and its assignee or sublessee shall execute, acknowledge and deliver to Landlord
a fully executed counterpart of a written assignment of lease or sublease, as
the case may be, by the terms of which: (x) in case of an assignment, Tenant
will assign to the assignee Tenant’s entire interest in this Lease, together
with all prepaid rents and security deposited hereunder, and the assignee will
accept said assignment and assume and agree to perform, directly for the benefit
of Landlord, all of the terms, covenants and conditions of this Lease on the
Tenant’s part to be performed; or (y) in case of a subletting, the sublease in
all respects will be subject and subordinate to all of the terms, covenants and
conditions of this Lease and the sublessee thereunder will agree to be bound by
and to perform all of the terms, covenants and conditions of this Lease on the
Tenant’s part to be performed; (v) in the event of an assignment of this Lease
or subletting of all or part of the Leased Premises, Tenant shall, at its
expense, comply with all requirements of The Americans With Disabilities Act
relating to the assignee or sublessee, as the case may be, and its business;
(vi) notwithstanding any such assignment or subletting under the terms of this
paragraph, Tenant will not be released or discharged from any liability
whatsoever under this Lease including the liability for payment of Minimum Rent,
additional rent and any other sums reserved hereunder and will continue to be
liable for all obligations of Tenant set forth herein with the same force and
effect as though no assignment or sublease had been made and Tenant shall
confirm same to Landlord: (vi) Tenant shall pay to Landlord Landlord’s
administrative costs, overhead and attorneys’ fees in connection with such
assignment or subletting, which costs, overhead and fees are now estimated at
Five Hundred Dollars ($300); and (viii) such other conditions as Landlord may
impose.

ARTICLE 16.   UTILITIES

Section 16.1           Tenant’s Obligations. Tenant agrees to pay promptly, as
and when the same become due and payable, all water rents, rates and charges,
all sewer rents and all charges for electricity, gas, heat, steam, hot and
chilled water and other utilities supplied to the Leased Premises (whether prior
to or during the Lease Term or subsequent thereto if relating to

14


--------------------------------------------------------------------------------


Tenant’s use of the Leased Premises). If any such utilities are not separately
metered or assessed or are only partially separately metered or assessed and are
used in common with other tenants of the Shopping Center, Tenant will pay to
Landlord, in addition to Tenant’s payments of the separately metered charges,
Tenant’s pro rata share of the cost of utilities used in common with other
tenants, based on the leasable square footage of floor space leased to each
tenant using such common facilities, or such other basis as Landlord may
reasonably determine.

Section 16.2           Meters. If Landlord shall so desire, Landlord shall
install utility meters at the Leased Premises. The costs incurred in the
installation and maintenance of such meters shall be paid by Tenant. Further,
Tenant shall pay all charges for consumption directly to the proper public or
private utility company or government unit, promptly when due.

ARTICLE 17.   ESTOPPEL CERTIFICATE,

ATTORNMENT AND SUBORDINATION

Section 17.1           Estoppel. Tenant agrees, at any time and from time to
time, as requested by Landlord or any Lender (as hereinafter defined), upon not
less than fifteen (15) days’ prior notice, to execute and deliver without cost
or expense to the Landlord or such Lender an estoppel certificate certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), certifying the dates to which all fixed or minimum
rent and any additional rent have been paid, and stating whether or not, to the
best knowledge of Tenant, Landlord is in default in the performance of any of
its obligations under this Lease, and, if so, specifying each such default of
which Tenant may have knowledge, it being intended that any such statement
delivered pursuant thereto may be relied upon by any other person with whom
Landlord or such Lender may be dealing. Upon Tenant’s failure to timely deliver
any estoppel, at provided such failure continues after five (5) days written
notice, Tenant shall, in addition to any other remedy of Landlord, pay to
Landlord the amount of One Hundred Dollars ($100) per day for each day the same
remains undelivered.

Section 17.2           Notice to Lender and Right to Cure. Once Tenant has
received written notice identifying the name and address of any lender (a
“Lender”) holding a mortgage or deed of trust (a “Mortgage”) on the property of
which these premises form a part (the “Property”), Tenant agrees to notify such
Lender by certified mail, return receipt requested, with postage prepaid, of any
default on the part of Landlord under this Lease, and Tenant further agrees
that, notwithstanding any provisions of this Lease, no cancellation or
termination of this Lease and no abatement or reduction of the rent payable
hereunder shall be effective unless the Lender has received notice of the same
and have failed within thirty (30) days after the time when it shall have become
entitled under the Mortgage to remedy the same, to commence to cure such default
and thereafter diligently prosecute such cure to completion, provided that such
period may be extended, if the Lender needs to obtain possession of the Property
to cure such default, to allow the Lender to obtain possession of the Property
provided the Lender commences judicial or nonjudicial proceedings to obtain
possession within such period and thereafter diligently prosecutes such efforts
and cure to completion. It is

15


--------------------------------------------------------------------------------


understood that the Lender shall have the right, but not obligation, to cure any
default on the part of Landlord.

Tenant agrees that if a Lender shall succeed to the interest of Landlord under
this Lease, neither the Lender nor its successors or assigns shall be: liable
for any prior act or omission of Landlord; subject to any claims, offsets,
credits or defenses which Tenant might have against any prior landlord
(including Landlord); or bound by any assignment (except as otherwise expressly
permitted hereunder), surrender, release, waiver, amendment or modification of
the Lease made without such Lender’s prior written consent; or obligated to make
any payment to Tenant or liable for refund of all or any part of any security
deposit or other prepaid charge to Tenant held by Landlord for any purpose
unless the Lender shall have come into exclusive possession of such deposit or
charge. In addition, if a Lender shall succeed to the interest of Landlord under
this Lease, the Lender shall have no obligation, nor incur any liability, beyond
its then equity interest, if any, in the Property.

In the event that a Lender (or any person or entity to whom the Mortgage may
subsequently be assigned) notifies Tenant of a default under the Mortgage and
demands that Tenant pay its rent and all other sums due under this Lease to the
Lender, Tenant shall honor such demand without inquiry and pay its rent and all
other sums due under this Lease directly to the Lender or as otherwise required
pursuant to such notice and shall not thereby incur any obligation or liability
to Landlord.

Section 17.3           Subordination and Attornment. Tenant agrees and
acknowledges that this Lease is subordinate to the lien of any Mortgage, but
that, at the Lender’s election, this Lease may be made prior to the lien of any
Mortgage, and in the event a Lender succeeds to the interests of Landlord under
this Lease, then, at the Lender’s election (a) Tenant shall be bound to the
Lender under all of the terms, covenants and conditions of this Lease for the
remaining balance of the term hereof, with the same force and effect as if the
Lender were the lessor hereunder, and Tenant does hereby agree to attorn to the
Lender as its lessor without requiring the execution of any further instruments
immediately upon the Lender succeeding to the interests of Landlord under this
Lease; provided, however, that Tenant agrees to execute and deliver to the
Lender any instrument reasonably requested by it to evidence such attornment;
and (b) subject to the observance and performance by Tenant of all the terms,
covenants and conditions of this Lease on the part of Tenant to be observed and
performed, the Lender shall recognize the leasehold estate of Tenant under all
of the terms and conditions of this Lease for the remaining balance of the term
with the same force and effect as if the Lender were the lessor under the Lease.

Section 17.4           Execution. Tenant, upon request of Landlord or any party
in interest, shall execute promptly such instruments or certificates as may be
required to carry out the intent and effectuate the above provisions of this
Article. Tenant hereby irrevocably appoints Landlord as attorney-in-fact for
Tenant with full power and authority to execute and deliver in the name of
Tenant any such instruments or certificates.

Section 17.5           Recording. This Lease shall not be recorded without the
prior consent of Landlord. Upon the

16


--------------------------------------------------------------------------------


request of Landlord, Tenant shall execute a short form or other memorandum of
this Lease which may, in Landlord’s sole discretion, be recorded.

ARTICLE 18.   INDEMNIFICATION

Section 18.1           Tenant’s Indemnification of Landlord. Tenant shall
protect, indemnify, save and keep harmless Landlord against and from all claims,
loss, liability, cost, damage or expense (including reasonable attorneys’ fees)
ln connection with any accident, personal injury or death, property damage
occurring in, on or at the Leased Premises, or arising, directly or indirectly,
out of or from Tenant’s occupancy or use of the Leased Premises or the Shopping
Center, the use of the utilities and fuel located therein or thereunder, any
breach of this Lease, the business conducted in the Leased Premises or, without
limiting the foregoing, as a result of any act or omission of Tenant, its
employees, agents, invitees, subtenants, licensees, assignees or contractors.
Tenant shall protect and save and keep Landlord harmless and indemnified against
and from any penalty, damage or charges imposed for any violations of any law or
ordinance. Tenant shall also protect, indemnify, save and keep harmless Landlord
against and from any and all claims, loss, liability, cost, damage, liens or
expense (including attorneys’ fees) arising out of any failure of Tenant or its
employees, agents, contractors or representatives in any respect to comply with
and perform all the requirements and provisions of this Lease.

Section 18.2           Landlord’s Indemnification of Tenant. Landlord shall
protect, indemnify, save and keep harmless Tenant against and from all claims,
loss, liability, cost, damage or expense (including reasonable attorneys’ fees)
in connection with any accident, personal injury or death, property damage
occurring in, on or at the Common Areas, as a result of any act or omission of
Landlord, its employees, agents, contractors or representatives.

ARTICLE 19. MECHANIC’S LIEN OR CLAIMS

Section 19.1           Mechanic’s Liens. Tenant shall not permit to be created
or to remain undischarged any lien, encumbrance or charge arising from or out of
any work of any contractor, mechanic, laborer or materialman, which shall be or
become a lien or encumbrance or charge upon the Leased Premises or the Shopping
Center or the income therefrom, and Tenant shall not suffer any other matter or
thing whereby the estate, right and interest of Landlord in the Leased Premises
or in the Shopping Center might be impaired. If any lien or notice of lien on
account of an alleged debt of Tenant shall be filed against the Leased Premises
or the Shopping Center, Tenant shall, within ten (10) days after notice of the
filing thereof, cause the same to be discharged of record by payment, deposit,
bond, order of a court of competent jurisdiction or otherwise. If Tenant shall
fail to cause such lien or notice of lien to be discharged within the period
provided, then Landlord, in addition to any other rights or remedies, may, but
shall not be obligated to, discharge the same by either paying the amounts
claimed to be due or by procuring the discharge of such lien by deposit or by
bonding proceedings. In any such event, Landlord shall be entitled, if Landlord
so elects, to defend any prosecution of an action for foreclosure of such lien
by the lienor and to pay the amount of the judgment in favor of the

17


--------------------------------------------------------------------------------


lienor with interest, costs and allowances. Any amount paid by Landlord and all
costs and expenses, including attorneys’ fees, incurred by Landlord in
connection therewith, together with interest thereon, at the rate set forth in
Section 28.7, from the respective dates of Landlord’s making of the payment or
incurring of the cost and expense, shall be paid by Tenant to Landlord on
demand. Notwithstanding the foregoing, not less than five (5) days prior to the
commencement of any work to be performed by or on behalf of Tenant at the Leased
Premises, Tenant shall notify Landlord of the proposed work and the names and
addresses of the persons supplying labor and materials for the proposed work so
that Landlord may avail itself of the provisions of any laws regarding the
protection of Landlord’s interest in the Leased Premises and the Shopping Center
from mechanic’s liens. During the progression of any such work on the Leased
Premises, Landlord and its representatives shall have the right, upon at least
24 hours verbal notice, to go upon and inspect the Leased Premises at all
reasonable times, and shall have the right to post and keep posted thereon
notices regarding mechanic’s liens or to take any further reasonable action
which Landlord may deem to be proper for the protection of Landlord’s interest
in the Leased Premises and the Shopping Center.

ARTICLE 20.   ACCESS TO LEASED PREMISES

Section 20.1           Landlord’s Access. Tenant shall permit Landlord and
Landlord’s agents or designees to inspect or examine the Leased premises at any
time upon reasonable notice and shall permit Landlord access to the Leased
Premises upon reasonable notice for the purpose of making such repairs,
alterations, improvements or additions in the Leased premises or to any portion
of the Shopping Center that Landlord may deem desirable or necessary or which
Tenant has covenanted in this Lease to do and has failed to do. Such access
shall not be construed as an eviction of Tenant in whole or in part and the rent
payable hereunder, shall in no manner abate while such repairs, alterations,
improvements or additions are being made by reason of loss or interruption of
the business of Tenant because of the performance of such work. Landlord shall
use commercially reasonable efforts not to cause disruption to Tenant’s business
during such access and will coordinate any access with respect to Tenant’s
security and privacy requirements.

ARTICLE 21.   SURRENDER OF LEASED PREMISES

Section 21.1           Surrender by Tenant. Tenant shall deliver and surrender
to Landlord possession of the Leased Premises upon expiration of this Lease, or
its earlier termination as herein provided, broom clean and in as good condition
and repair as the same shall be at the commencement of the Lease Term.

Section 21.2           Removal of Property. Tenant shall remove all property of
Tenant and all alterations, additions and improvements as to which Landlord
shall have made the election provided in Section 8.2, shall repair all damage to
the Leased Premises caused by such removal and restore the Leased Premises to
the condition in which they were prior to the installation of the articles so
removed. Except for Tenant’s obligation to remove its value, any property not so
removed at the expiration of the Lease Term and as to which Landlord shall have
not made such election shall be deemed to have been abandoned by Tenant

18


--------------------------------------------------------------------------------


and to be Landlord’s property and may be retained or disposed of by Landlord, as
Landlord shall desire. tenant’s obligation to observe or perform this covenant
shall survive the expiration or termination of this Lease.

ARTICLE 22.   SECURITY AGREEMENT

(intentionally deleted)

ARTICLE 23.   QUIET ENJOYMENT

Section 23.1           Landlord’s Covenant. Landlord agrees that if Tenant pays
the Minimum Rent, additional rent and all other charges provided in this Lease,
if any, and shall perform all of the covenants and agreements contained herein
to be performed on Tenant’s part, Tenant shall have the peaceable and quiet
enjoyment and possession of the Leased Premises during the Lease Term, without
any manner of hindrance from Landlord or any persons lawfully claiming through
Landlord, except as to such portion of the Leased Premises as shall be taken
under the power of eminent domain and otherwise subject to the terms and
provisions of this Lease, including without limitation the terms and provisions
of any Mortgage.

ARTICLE 24.   NOTICES

Section 24.1           How Given. Any notice, consent, approval, waiver or other
communication which Landlord or Tenant may be required or permitted to give to
the other under the terms of this lease shall be in writing and shall be deemed
to be delivered upon receipt or refusal, if delivered by hand or by personal or
overnight delivery service, with receipts for delivery, or upon deposit if
mailed by certified or registered mail, return receipt requested, addressed it
to Tenant, at the address of Tenant set forth in the preamble hereto, and if to
Landlord, at the address of Landlord set forth in the preamble hereto, or to
such other address as either party shall have designated by notice to the other
with a copy of all notices or other communications delivered or sent to Landlord
delivered or sent to Richard Crystal, Esq., Brown Raysman Millstein Felder &
Steiner LLP, 900 Third Avenue, New York, NY 10022.

ARTICLE 25.   BROKERAGE

Section 25.1           Broker. Tenant covenants, warrants and represents to
Landlord that there was not broker, finder or other agent, other than Broker,
instrumental in consummating this Lease and that no conversation or prior
negotiations were had by Tenant with any other broker, finder or agent
concerning renting of the Leased Premises. Tenant agrees to protect, defend,
indemnify, save and keep Landlord harmless against and from all liabilities,
claims, losses, costs, damages and expenses, including attorneys’ fees, arising
out of or from any claims for brokerage commissions or finders’ fees resulting
from any conversation or negotiations had by Tenant with any other broker or any
other person.

ARTICLE 26.   SECURITY DEPOSIT

(intentionally deleted)

19


--------------------------------------------------------------------------------


 

ARTICLE 27.   TENANT’S ADDITIONAL AGREEMENTS

Section 27.1.          Affirmative Obligations.   Tenant agrees, at its own cost
and expense, to:

(1)           Light Display Windows:   keep the display windows and signs, if
any, in or on the Leased Premises electrically lighted from dusk until 10:00
p.m. on all days during which the majority of stores in the Shopping Center are
open for business and during such other periods as Landlord may reasonably
designate;

(2)           Keep Premises Clean:   keep the Leased Premises (including,
without limitation, exterior and interior portions of all windows, doors and all
other glass) in a neat and clean condition;

(3)           Storing Merchandise:   (intentionally deleted);

(4)           Non-selling Space:    (intentionally deleted)

(5)           Keep Premises Attractive:   maintain the Leased Premises and
Tenant’s personal property therein as an attractive shopping area in accordance
with the general character of the Shopping Center and to that end Tenant shall
repaint the interior of the Leased Premises and clean and replace carpeting or
other floor covering on a regular basis;

(6)           Labor Regulations:   take no action which would violate Landlord’s
union contracts, if any, affecting the Shopping Center, nor create any work
stoppage, picketing, labor disruption or dispute, or any interference with the
business of the Landlord or any tenant or occupant in the Shopping Center or
with the rights and privileges of any customer or other persons lawfully in and
upon the Shopping Center, not cause any impairment or reduction of the good will
of the Shopping Center;

(7)           Pay Taxes:   pay before delinquency any and all taxes, assessments
and public charges levied, assessed or imposed upon Tenant’s business or upon
Tenant’s fixtures, furnishings or equipment in the Leased Premises;

(8)           Pay License Fees:   pay when and as due all license fees, permit
fees and charges of a similar nature for the conduct by Tenant or any
concessionaire of any business or undertaking authorized hereunder and conducted
in the Leased Premises;

(9)           Shopping Center Name:   (intentionally deleted);

(10)         Cleaning Program:   participate in any widow cleaning and
exterminating program that may be established by Landlord for any businesses in
the Shopping Center;

(11)         Tenant’s Fixtures:   operate its business in the Leased Premises
with adequate equipment which when initially installed, shall, be like-new,
functional, sufficient and of first-class workmanship;

(12)         Garbage:   handle and dispose of all rubbish, garbage and waste
from Tenant’s operations in accordance with regulations established by Landlord
and not permit the accumulation (unless in concealed metal containers to be
located

20


--------------------------------------------------------------------------------


at the rear of the Leased Premises) or burning of any rubbish or garbage in, on
or about any part of the Shopping Center.

Section 27.2           Negative Obligations.   Tenant agrees that it shall not
at any time without first obtaining Landlord’s consent:

(1)           Not Change Exterior Architecture:   change (whether by alteration,
replacement, rebuilding or otherwise) the exterior color or architectural
treatment of the Leased Premises or of the building in which the same are
located, or any part thereof;

(2)           Not Use Sidewalks or Common Areas:   use, or permit to be used,
the sidewalk or mall corridor adjacent to, or any other space outside, the
Leased Premises for display, sale or any other similar activity;

(3)           Not Use Roof:   use, or permit to be used, for the storage of
equipment other than the accommodation of air conditioning equipment, or for any
other purpose whatsoever, the roof areas of the Leased Premises or the Shopping
Center; allow any air conditioning service representative or any other person
access to the roof without prior notice to Landlord;

(4)           No Loud Speaker:   use, or permit to be used, any advertising
medium, loud speaker, sound amplifier, or radio or television broadcast which
may be heard outside the Leased Premises or which does not comply with the
general policies or rules and regulations then in effect;

(5)           Not Misuse Plumbing Facilities:   use the plumbing facilities for
any purpose other than that for which they were constructed, or dispose of any
garbage or other foreign substance therein, whether through the utilization of
so-called “disposal” or similar units, or otherwise;

(6)           No Liens:   subject any fixtures, furnishings or equipment in or
on the Leased Premises which are affixed to the realty to any mortgages, liens,
conditional sales agreements, security interests, encumbrances or the like;

(7)           Not Damage the Premises:   perform any act or carry on any
practice which may damage, mar or deface the Leased Premises or any other
portion of the Shopping Center;

(8)           No Vending Machines:   except as expressly identified herein and
permitted hereby, operate on the Premises or in any part of the Shopping Center
any coin or token operated vending machine or similar device (including, without
limitation, amusement devices and machines for the sale of beverages, foods,
candy, cigarettes or other merchandise or commodities);

(9)           No Awnings:   install any awnings in or on the Leased Premises
which are visible to public view outside the Leased Premises;

(10)         Window Cleaning and Janitorial Services:   permit window cleaning
or other exterior maintenance and janitorial services in and for the Leased
Premises to be performed, except by such persons as shall be approved by
Landlord and except during hours designated for such purposes by Landlord;

21


--------------------------------------------------------------------------------


(11)         Freight Handling Equipment:   use any fork-lift truck, tow truck or
any other powered machine for handling freight in the interior delivery system,
if any, except the truck passageway portion thereof, or in the Leased Premises;

(12)         Not Exceed Floor Loads:   place a load on any floor in the interior
delivery system, if any, or in the Leased Premises exceeding the floor load per
square foot which such floor was designed to carry, or install, operate or
maintain therein any heavy item of equipment except in such manner as to achieve
a proper distribution of the weight;

(13)         Not Exceed Electrical Load:   install, operate or maintain in the
Leased Premises any electrical equipment which has not been approved by
Landlord, in light of the overall system and requirements therefor in the
Shopping Center;

(14)         Not Permit Odors, Noise, etc.:   suffer, allow or permit any
offensive or obnoxious vibration, noise, odor or other undesirable effect to
emanate from the Leased Premises, or any machine or other installation therein,
or otherwise suffer, allow or permit the same to constitute a nuisance or
otherwise interfere with the safety, comfort or convenience of Landlord or any
of the other occupants of the Shopping Center or their customers, agents or
invitees or any others;

(15)         Not Invalidate Insurance:   use or occupy the Leased Premises or
any part of the Shopping Center or do or permit anything to be done thereon in
any manner which shall make it more difficult for Landlord or Tenant to obtain
at standard rates any insurance required hereunder or desired, or which will
invalidate or increase the cost to Landlord of any existing insurance, or which
will cause structural injury to any building or Common Area, or which would
constitute a public or private nuisance or which would violate any present or
future laws, regulations, ordinances or requirements (ordinary or extraordinary,
foreseen or unforeseen) of the federal, state or municipal governments, of any
department, subdivisions, bureaus or offices thereof, or of any other
governmental public or quasi-public authorities now existing or hereafter
created having jurisdiction in the Leased Premises or the Shopping Center;

(16)         Not Injure Reputation:   use or occupy the Leased Premises for any
purpose which may injure the reputation of the Leased Premises or the Shopping
Center or of the neighborhood in which the same are located or impair the value
of the Leased Premises or the Shopping Center; Tenant agrees that Landlord shall
have the right to prohibit the continued use by Tenant of any unethical or
unfair method of business operation, advertising or interior display, if, in
Landlord’s opinion, the continued use thereof would impair the reputation of the
Shopping Center as a desirable place to shop or otherwise be out of harmony with
the general character thereof, and upon notice from Landlord, Tenant shall
forthwith refrain from or discontinue such activities;

(17)         No Solicitation:   solicit business or distribute advertising or
promotional matter in the Common Areas; and

22


--------------------------------------------------------------------------------


(18)         Employee Parking:   allow or permit any employee to park in any
area other than as specifically designated by Landlord for employee parking.

ARTICLE 28.   DEFAULT

Section 28.1           Default of Tenant.   Tenant shall be in default under the
terms of this Lease if:

(i)            Tenant shall fail to pay when due the Minimum Rent or any
additional rent or other charges due hereunder provided Tenant shall have five
(5) days to cure such default upon written notice from Landlord; or

(ii)           Tenant shall fail to observe or perform any of the terms,
covenants or conditions of this Lease other than those set forth in Subsection
28.1(i), and such failure shall continue after ten (10) days’ notice thereof by
Landlord, or, if the default is of such a nature that it cannot be cured within
ten (10) days, if Tenant shall not have commenced the curing of such default
within such ten-day period and thereafter proceed diligently to cure the
default; or

(iii)          Tenant or any guarantor of this Lease (a “Guarantor”) shall file
a voluntary petition in bankruptcy or apply for reorganization or make an
assignment for the benefit of creditors, or if any receiver or trustee is
appointed for any of Tenant’s (or any Guarantor’s) property or business or any
petition in bankruptcy is filed against Tenant (or any Guarantor), and such
receiver, trustee or petition is not discharged within sixty (60) days; or

(iv)          any final judgment against Tenant (or any Guarantors) is not
satisfied within sixty (60) days or any execution or attachment is issued
against Tenant (or any Guarantor) or Tenant’s (or any Guarantor’s) property and
remains unsatisfied or undischarged for ten (10) days; or

(v)           Tenant shall vacate or abandon the Leased Premises.

Section 28.2           Remedies of Landlord.   Upon any default by Tenant as
described in Section 28.1, Landlord shall have the immediate right to re-enter
the Leased Premises by summary proceedings, force or otherwise and the right to
change locks and to dispossess all persons therefrom and to remove and dispose
of all property therein or, at Landlord’s election, to store such property in a
public warehouse or elsewhere at the cost and for the account of Tenant, all
without service of any notice of intention to re-enter and with or without
resort to legal process (which Tenant hereby expressly waives) and without
Landlord being deemed guilty of trespass or becoming liable for any loss or
damage which may be occasioned thereby.  Upon any default of Tenant as described
in Section 28.1, Landlord shall also have the right, at its option, in addition
to and not in limitation of any other right or remedy if the Lease Term shall
not have commenced, to cancel this Lease by notice to Tenant, or, if the Lease
Term shall have commenced, to serve upon Tenant a written notice that this Lease
and the Lease Term will terminate on a date specified therein, which date shall
be not less than three (3) days after the serving of such notice, and, upon the
date so specified, this Lease and the Lease Term shall terminate and expire as
fully and completely as if such date

23


--------------------------------------------------------------------------------


were the day herein definitely fixed for the expiration of this Lease and the
Lease Term, and thereupon Landlord shall have the immediate right of re-entry
and Tenant shall surrender the Leased Premises, but Tenant shall remain liable
as provided below.  If Tenant shall be served with a demand for the payment of
past due rent, any payments tendered thereafter to cure any default by Tenant
shall be made only be cashier’s or certified check.  In the event of any
default, re-entry or termination or dispossess, by summary proceedings or
otherwise, (i) all Minimum Rent and additional rent due at the time of such
default, re-entry, termination or dispossess shall be paid in full; and (ii)
Tenant shall pay to Landlord all expenses, including court costs and attorneys’
fees and disbursements incurred by Landlord in recovering possession of the
Leased Premises; and (iii) Landlord may relet the Leased Premises or any part or
parts thereof, either in the name of Landlord or Tenant or otherwise, as
Landlord may determine, for a term which at Landlord’s option may be less than
or exceed the period which would otherwise have constituted the balance of the
Lease Term, and may grant concessions or free rent; and (iv) Tenant or the legal
representative of Tenant also shall pay Landlord, as liquidated damages for the
failure of Tenant to observe and perform Tenant’s covenants herein contained,
for each month of the period which would otherwise have constituted the balance
of the Lease Term, the amount by which (x) the sum of (a) the Minimum Rent and
all additional rent which would have been due, plus (y) the net amount, if any,
of the rents collected on account of the lease or leases of the Leased Premises.
 Any such liquidated damages shall be paid in monthly installments by Tenant on
the day specified in this Lease for the collection of Minimum Rent, any suit
brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Landlord to collect the deficiency for any
subsequent month by a similar proceeding, or, at Landlord’s option, and if
permitted by law, Tenant shall pay such deficiency on either of the accelerated
bases as hereinafter set forth.  In computing such liquidated damages there
shall be added to such deficiency all expenses that Landlord may incur in
connection with reletting, such as attorneys’ fees and disbursements, brokerage
and expenses of placing and keeping the Leased Premises in good order or of
preparing the same for reletting as hereinafter provided and Landlord’s costs of
performing its covenants under the new lease of the Leased Premises to the
extent that the same are greater than Landlord’s duties hereunder.  Landlord, at
Landlord’s option, may make such alterations, repairs, replacements or
decorations in the Premises as Landlord in Landlord’s sole judgment considers
advisable and necessary for the purpose of reletting the Premises; and the
making of such alterations, repairs, replacements or decorations shall not
operate or be construed to release Tenant from liability hereunder.  Unless
otherwise required by law, Landlord shall in no event be liable in any way
whatsoever for failure to relet the Premises, or, in the event that the Premises
are relet, for failure to collect the rent thereof under such reletting nor
shall the refusal or failure of Landlord to relet the Leased Premises or any
part or parts thereof release or affect Tenant’s liability for damages.
 Notwithstanding anything contained herein to the contrary, in the event that
this Lease is terminated pursuant to the provisions of this Lease, Landlord may
recover from Tenant all damages it may sustain by reason of Tenant’s default,
including the cost of recovering the Leased Premises and attorneys’ fees, and,
upon so electing and in lieu of the damages that might otherwise be recoverable
under this

24


--------------------------------------------------------------------------------


Section or Section 28.3, Landlord shall be entitled to recover from Tenant, as
and for Landlord’s damages, an amount equal to the total Minimum Rent and
projected additional rent and charges for the entire remaining term of the Lease
agreement of the parties.  Said amount shall be due and payable in full upon the
Tenant’s breach of this Lease agreement.  Tenant specifically acknowledges that
Landlord shall have no obligation to mitigate the damages provided for in the
foregoing portion of this paragraph, by reletting the premises or otherwise.
 Landlord and Tenant specifically acknowledge that this remedy is a provision
for liquidated damages and is not a penalty, that the damages which Landlord is
likely to suffer should Tenant breach this Lease agreement are impossible to
calculate at the time this agreement is executed, and the parties have
specifically negotiated this portion of the agreement.  If, for any reason, it
is determined that Landlord cannot collect the damages provided for in the
immediately foregoing portion of this paragraph then Landlord shall be entitled
to recover from Tenant, as and for Landlord’s damages, an amount equal to the
difference between the Minimum Rent and additional rent reserved under this
Lease for the period which otherwise would have constituted the balance of the
Lease Term and the then present rental value of the Leased Premises for such
period, without discount to present worth, all of which shall immediately be due
and payable by Tenant to Landlord.

Section 28.3           Other Legal Remedies.   Each right and remedy of Landlord
provided for in this Lease shall be cumulative and shall be in addition to every
other right and remedy provided for in this Lease or now or hereafter existing
at law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Landlord of any one or more of the rights or remedies provided
for in this Lease or now or hereafter existing at law or in equity or by statute
or otherwise shall not preclude the simultaneous or later exercise by Landlord
of any or all other rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise.  Further,
nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to or in lieu of the damages particularly provided for in Section 28.2 and
otherwise herein, Landlord may lawfully be entitled at the time when such
damages are to be proved, by reason of any default hereunder on the part of the
Tenant.

Section 28.4           Waiver of Trial by Jury and Counterclaim.   Landlord and
Tenant hereby waive trial by jury in any action, proceeding or counterclaim
brought by either against the other upon any matters whatsoever arising out of
or in any way connected with this Lease, Tenant’s use or occupancy of the
Premises, or any claim of injury or damage.  It is further mutually agreed that
in the event Landlord commences any summary proceedings for nonpayment of
Minimum Rent or additional rent, Tenant will not interpose any counterclaim or
offset of whatever nature or description in any such proceeding.  It is
specifically agreed that in the event that Landlord commences any judicial
proceeding against Tenant, including a proceeding for nonpayment of Minimum Rent
or additional rent, Tenant will not interpose any defense, counterclaim or
offset of whatever nature or description.  Nor will Tenant raise any defense of
waiver or challenge the jurisdiction of the Court hearing any proceeding on the
basis of the receipt by Landlord of any rent at any time including receipt
subsequent to receipt of notice of

25


--------------------------------------------------------------------------------


termination, termination or claimed termination of the Lease by the Landlord and
prior to commencement of judicial proceedings.  The parties specifically agree
that receipt of rent shall under no circumstances give rise to a month to month
tenancy.

Section 28.5           Holding Over.   If Tenant remains in possession of the
Leased Premises after the expiration of the term of this Lease, Tenant, at
Landlord’s election, may be deemed to be occupying the Leased Premises as a
tenant from month-to-month, at a monthly rental equal to 150% of the sum of (i)
the monthly installment of Minimum Rent payable during the last month of the
Lease Term, plus (ii) 1/12 of one hundred and twenty-five (125%) percent of
Common Charges and Real Estate Taxes payable during the last year of the term.
 Such tenancy shall be subject to all of the other terms, provisions, conditions
and obligations of this Lease insofar as they may be applicable to a
month-to-month tenancy.

Section 28.6           Waiver of Redemption.   To the extent permitted by law,
Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future laws in the event of Tenant being evicted or
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Leased Premises, by reason of the violation by Tenant of any of the
covenants or conditions of this Lease.

Section 28.7           Late Payments.   In addition to any other remedies
available to Landlord hereunder, Tenant shall pay to Landlord a bookkeeping and
processing charge equal to the greater of (i) 5% of any delinquent payment of
Minimum Rent or additional rent or (ii) One Hundred Dollars ($100), when any
such Minimum Rent or additional rent is paid more than ten (10) days after the
due date thereof.  Such payment shall be for the purpose of defraying the extra
expense involved in processing, collecting and/or handling delinquent payments
and shall be payable by Tenant to Landlord upon demand.  Tenant also shall pay
interest, at the annual rate of 15% or the highest rate allowed by law,
whichever is less, on payments which are delinquent by more than ten (10) days
and shall pay all attorneys’ fees incurred by Landlord in the collection of past
due rents with interest at the aforesaid rate.

ARTICLE 29.   LIMITED LIABILITY OF LANDLORD

Section 29.1           Damage to Leased Premises.   The Landlord and the
Landlord’s agents and employees shall not be liable for, and Tenant waives, any
and all claims for damages to person and property or otherwise sustained by
Tenant or Tenant’s agents, employees, assigns, licensees, concessionaires,
invitees or any person claiming through said parties resulting from any accident
or occurrence in or upon the Leased Premises, or any part of the Shopping
Center.  Said waiver shall include, but not be limited to, claims for damage to
person or property resulting from any equipment or appurtenance out of repair,
defective electrical, heating, air conditioning, plumbing, sewer, water system
or installations or from the operation of said equipment or installation, or
damage by fire, steam, broken glass, ice, water, snow, gas entering the Leased
Premises or for the acts, omissions or negligence of trespassers or other
occupants of the Shopping Center.

Section 29.2           Definition of Landlord.   The term “Landlord” as used in
this Lease means only the owner or the

26


--------------------------------------------------------------------------------


mortgagee in possession, for the time being, of the building in which the Leased
Premises are located so that, in the event of any sale of such building,
Landlord shall be and hereby is entirely freed and relieved of all obligations
of Landlord hereunder arising after the date of transfer and it shall be deemed
without further agreement between the parties and such purchaser that the
purchaser has assumed and agreed to observe and perform all obligations of
Landlord hereunder arising after the date of transfer.

Section 29.3           Non-recourse to Landlord.   It is specifically understood
and agreed that neither Landlord, nor any partner of Landlord, shall have any
personal liability with respect to any of the terms, covenants, conditions or
provisions of this Lease.  In the event of a breach or default by Landlord of
any of its obligations under this Lease, Tenant shall look solely to the equity
of the Landlord in the Shopping Center for the satisfaction of any claims which
it may have against Landlord.

ARTICLE 30.   RIGHT TO CURE DEFAULTS

Section 30.1           Landlord’s Rights.   If Tenant shall fail to comply fully
with any of its obligations under this Lease (including, without limitation, its
obligations to make repairs, maintain various policies of insurance, comply with
all laws, ordinances and regulations and pay all bills for utilities), then
Landlord shall have the right, at its option and in addition to any other
remedies it has under this Lease and without hereby waiving such default, to
cure such breach at Tenant’s expense without notice in the case of emergency and
in any other case if such default continues after five (5) days written notice
by Landlord.  Tenant agrees to reimburse Landlord (as additional rent) for all
costs and expenses incurred as a result thereof together with interest thereon
at the rate set forth in Section 28.7 promptly upon demand.

ARTICLE 31.   SIGNS

Section 31.1           Installation.   Tenant shall not, without Landlord’s
prior consent, place or install any sign on the roof or on any exterior wall of
the Leased Premises (including, without limitation, both the interior and
exterior surfaces of windows and doors) except that Tenant may install and
maintain at its own cost and expense, including payments for permits, a
storefront sign, provided same is approved by Landlord as to dimensions,
content, material, location and design, which approval shall not be unreasonably
withheld.  Tenant agrees that, if required by Landlord, all signs shall be union
made and shall not be installed on the Leased Premises or the building in which
the Leased Premises are located until all approvals and permits from all
governmental agencies having jurisdiction are first obtained and copies thereof
delivered to Landlord together with evidence of payment for any fees pertaining
to Tenant’s signs.  Notwithstanding the foregoing, Landlord’s consent shall not
be required for a banking regulation signage on the Leased Premises.

Section 31.2           General Provisions.   Tenant shall procure appropriate
workmen’s compensation and liability insurance policies covering the
installation and maintenance of any signs, and all such policies or certificates
of such policies shall be delivered to Landlord prior to the

27


--------------------------------------------------------------------------------


commencement of any work and shall provide that such policies are not
cancelable, except upon ten (10) days’ written notice to Landlord.  In the event
Landlord shall deem it necessary to remove such sign or signs in order to paint
or make any repairs, alterations or improvements in and upon the Leased
Premises, or the building in which same is situated, or any part thereof,
Landlord shall have the right to do so, provided the same be removed and
replaced at Landlord’s expense, whenever such repairs, alterations or
improvements shall have been completed.

ARTICLE 32.   MISCELLANEOUS PROVISIONS

Section 32.1           Right to Relocate.    (intentionally deleted)

Section 32.2           Right to Change Payments Due.   (intentionally deleted)

Section 32.3           Easement for Pipes.   Tenants shall permit Landlord or
its designees to erect, use, maintain and repair pipes, cables, conduits,
plumbing, vents and wires, in, to and through the Leased Premises, as and to the
extent that Landlord may now or hereafter deem it to be necessary or appropriate
for the proper operation and management of the Shopping Center.  All such work
shall be done, so far as practicable in the sole determination of Landlord, in
such manner as to avoid unreasonable interference with Tenant’s use of the
Leased Premises and will coordinate any access with respect to Tenant’s security
and privacy requirements.

Section 32.4           Environmental Matters.  (a) Tenant agrees that it shall
comply with all local, state and federal laws, rules and regulations dealing
with the manufacture, generation, use, storage, treatment, transportation,
disposal, release or removal of hazardous substances, materials, pollutants,
contaminants, wastes, including but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C.
9601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. 1231, et seq.,
the Emergency Planning and Community Right to Know Act, 33 U.S.C. 11000 et seq.,
the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. 6901 et seq. and
the Clean Air Act, 42 U.S.C. 7401 et seq., as such laws may be amended or
modified, whether such laws are presently in existence or promulgated during the
Lease Term and all rules and regulations promulgated hereunder (“Environmental
Laws”).  Without limiting the foregoing, Tenant agrees that it will (i) give
written notice to Landlord at least seven (7) days in advance of any
manufacture, generation, use, storage, treatment, transportation, disposal,
release or removal of Hazardous Substances from or on the Leased Premises,  (ii)
give written notice to Landlord within two (2) days of receipt of any notice of
violation, claim, suit, or investigation relating to Hazardous Substances, 
(iii) immediately notify Landlord of any Hazardous Substance spill, release or
discharge at or affecting the Leased Premises and immediately clean up any such
spill, release or discharge in compliance with all applicable Environmental
Laws, (iv) not use or employ the property, facilities, equipment or services of
the Shopping Center to manufacture, generate, use, store, treat or dispose of or
release Hazardous Substances, whether or not they were generated or produced on
the Leased Premises, and (v) defend, indemnify and hold harmless Landlord
against any and all claims (including reasonable attorney and expert fees and

28


--------------------------------------------------------------------------------


cleanup costs), damage, liability and costs which Landlord may suffer, incur or
pay resulting from or arising out of any manufacture, generation, use, storage,
treatment, transportation, disposal, release or threat of release of Hazardous
Substances from or on the Leased Premises or the Shopping Center (x) as a result
of Tenant’s actions or actions of Tenant’s agents, employees, guests or invitees
or (y) arising during or attributable to all periods of Tenant’s possession of
the Leased Premises.  “Hazardous Substances” means and includes all toxic or
hazardous substances, materials, chemicals, contaminants, pollutants, and
wastes, of whatever kind or nature, regulated under, defined in, or listed in
any Environmental Laws.  Hazardous Substances include, without limitation,
asbestos, PCBs, CFCs, petroleum and lead-based paint.

(b)  If Tenant fails to fully comply with the terms of this Section, Landlord
may, at its option, perform any or all of Tenant’s obligations thereunder and
all costs and expenses incurred by Landlord (including reasonable attorney and
expert fees and clean up costs) in connection therewith shall be deemed to be
additional rent payable by Tenant on demand therefor.

(c)  Landlord agrees that it shall comply with all local, state and federal
laws, rules and regulations dealing with Hazardous Substances which apply to the
Leased Premises, whether such laws are presently in existence or promulgated
during the Lease Term, relating to environmental conditions existing or arising
prior to the commencement of the Lease Term, except for any and all laws or
matters relating to the presence of asbestos or asbestos containing materials
(hereafter“ACM”) at the Leased Premises.

(d)  Except for any and all laws or matters relating to ACM at the Leased
Premises, Landlord agrees that it shall defend, indemnify and hold harmless
Tenant against any and all claims, damage, liability and costs which Tenant may
suffer, incur or pay resulting from or arising out of any handling, storage,
treatment, transportation, disposal, release or threat of release of Hazardous
Substances from or on the Leased Premises as a result of (i) Landlord’s actions,
or (ii) conditions existing at the Leased Premises prior to the commencement of
the Lease Term.

(e)  With respect to ACM, Tenant accepts the Leased Premises “as is” and
understands that ACM may be present in the insulation, ceiling tiles or
otherwise in the Leased Premises.  Tenant agrees (i) not to conduct or permit
activities at the Leased Premises which would result in the disturbance of ACM
or the release of asbestos fibers into the air, (ii) to comply with all local,
state and federal laws, rules and regulations governing to the disturbance,
monitoring, removal, encapsulation, repair, transportation and disposal of ACM
applicable to the Leased Premises or Tenant’s employees, guests and invitees,
and (iii) defend, indemnify and hold harmless Landlord against any and all
claims, damage, liability and costs which Landlord may suffer, incur or pay
resulting from or arising out of any matters related to ACM, including but no
limited to, fines, penalties, personal injury lawsuits, or wrongful death
actions.

(f)  The terms of this Section shall survive the expiration or termination of
this Lease.

29


--------------------------------------------------------------------------------


 

Section 32.5           Force Majeure.   The provisions of this Section shall be
applicable if there shall occur during the Lease Term, or prior to the Lease
Commencement Date, any (i) strike, lockout or labor dispute; (ii) the inability
to obtain labor or materials, or reasonable substitutes therefor; (iii) Acts of
God, adverse weather conditions, governmental restrictions, regulations or
controls, enemy or hostile governmental actions, civil commotion, fire or other
casualty or other conditions similar to those enumerated in this item (iii)
beyond the reasonable control of the party obligated to perform; or (iv) delays
due to the act or omission of the other party.  If Landlord or Tenant shall, as
the result of any of the above described events, fail punctually to perform any
obligation on its part to be performed under this Lease, then such failure shall
be excused and not be a breach of this Lease by the party in question, but only
to the extent occasioned by such event.  If any right or option of either party
to take any action under or with respect to this Lease is conditioned upon the
same being exercised within any prescribed period of time and such named date
shall be deemed to be extended or delayed, as the case may be, for a period
equal to the period of the delay occasioned by any above described event. 
Notwithstanding anything herein contained, however, (a) the provisions of this
Section shall not be applicable to Tenant’s obligation to pay Minimum Rent or
additional rent or any other charge required to be paid by Tenant hereunder, and
(b) with respect to any other obligation of Tenant pursuant to this Lease, only
the events described in item (iii) of the first sentence of this Section shall
be deemed to excuse performance for the purpose of this Section.

Section 32.6           Time of the Essence.   Time shall be of the essence as to
each and every obligation of Tenant hereunder.

Section 32.7           Landlord’s Consent.   Whenever Landlord’s consent or
approval is required pursuant to the terms of this Lease, Landlord may grant or
withhold such consent or approval, or may grant such consent or approval upon
such terms and conditions as Landlord may deem advisable, in Landlord’s sole and
absolute discretion.  Any such consent or approval must be expressly given in
writing signed by Landlord in order to be binding upon Landlord.

Section 32.8           Landlord’s Costs.   Any reference contained in this Lease
to “costs incurred by Landlord” or “expenses incurred by Landlord” or similar
reference shall be deemed to include all costs and expenses incurred by
Landlord, Landlord’s agents and employees and, with respect to any activities
carried out by Landlord, Landlord’s agents, and employees, shall further include
an amount equal to the value of the time spent engaged in such activities, as if
the same were accomplished by an independent party.

Section 32.9           Partial Payments.   No payment by Tenant or receipt by
Landlord of a lesser amount of Minimum Rent or additional rent than that
provided herein shall be deemed to be other than on account of the earliest
stipulated rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
provided herein.

30


--------------------------------------------------------------------------------


Section 32.10         Attorney’s Fees.   Should it be necessary for Landlord to
employ legal counsel to enforce any of the provisions of this Lease, Tenant
agrees to pay all reasonable attorneys’ fees and other costs and expenses
including court costs incurred.  In the event of any action or proceeding
brought by either party against the other under this Lease, the prevailing party
shall be entitled to recover all reasonable attorneys’ fees and other costs and
expenses incurred in connection with such action or proceeding, including the
cost of appeal, if any.

Section 32.11         No Waiver.   One or more waivers of any covenant or
condition by Landlord shall not be construed as a waiver of a subsequent breach
of the same or any other covenant or condition, and the consent of approval by
Landlord to or of any act by Tenant requiring Landlord’s consent or approval
shall not be construed to waive or render unnecessary Landlord’s consent or
approval to or of any subsequent similar act by Tenant.

Section 32.12         Titles of Articles.   The titles of the Articles
throughout this Lease are for convenience and reference only, and the words
contained therein shall in no way be held to explain, modify, amplify or aid in
the interpretation, construction or meaning of the provisions of this
instrument.

Section 32.13         Invalidity of Particular Provisions.   If any term or
provision of this Lease or the application thereof to any person or circumstance
shall to any extent be invalid or unenforceable, the remainder of this Lease, or
the application of such term of provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

Section 32.14         Successors and Assigns.   Except as herein otherwise
expressly provided, the terms and provisions hereof shall be binding upon and
shall inure to the benefit of the heirs, executors, administrators, successors
and permitted assigns, respectively, of Landlord and Tenant.  Each term and each
provision of this Lease to be performed by Tenant shall be construed to be both
an independent covenant and a condition.  The reference contained to successors
and assigns of Tenant is not intended to constitute a consent to assignment by
Tenant, but has reference only to those instances in which Landlord may have
given written consent to a particular assignment.

Section 32.15         Guarantors.   (intentionally deleted)

Section 32.16         Relationship of Parities.   Nothing contained in this
Lease shall be deemed or construed by the parties hereto or by any third party
to create the relationship of principal and agent or of partnership or of joint
venture or of any association whatsoever between Landlord and Tenant, it being
expressly understood and agreed that neither the computation of rent nor any
other provisions contained in this Lease nor any act or acts of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

31


--------------------------------------------------------------------------------


Section 32.17         Multiple Tenants.   If this Lease is executed by more than
one party, it is specifically agreed that the Landlord may enforce the
provisions hereof with respect to one or more of such parties without seeking to
enforce the same as to all or any other such parties, and each of the tenants
hereby waives any requirement of joinder of all or any other of the parties
hereto in any suit or proceeding to enforce the provisions hereof.  The
liability hereunder of all parties hereto shall be joint and several.

Section 32.18         Complete Agreement.   This writing contains the entire
agreement between the parties hereto, and no agent, representative, salesperson
or officer of Landlord hereto has authority to make or has made any statement,
agreement or representation, either oral or written, in connection herewith,
modifying, adding or changing the terms and conditions herein set forth.  No
amendment or modification of this Lease shall be binding unless such amendment
or modification is in writing and signed by the party against whom such
amendment or modification is being enforced.  Tenant further agrees that this
Lease shall have no force or validity until and unless it is returned to Tenant
duly executed by Landlord.

Section 32.19         Corporate or Other Authority.   If the Tenant is a
corporation or other entity, each individual executing this Lease on behalf of
said entity represents and warrants that he is duly authorized to execute and
deliver this Lease on behalf of said entity in accordance with the Charter,
By-Laws or other governing documents of said entity and that this Lease is a
valid and binding obligation of Tenant and any Guarantor of this Lease,
enforceable in accordance with its terms.

Section 32.20         Governing Law.   This Lease shall be governed by and
construed in accordance with the laws of the State in which the Shopping Center
is located.

Section 32.21         Exhibits.   The following Exhibits are attached to this
Lease and are made a part of this Lease by this reference:

Exhibit A - Leased Premises

Addendum - Extension Option

Landlord and Tenant have duly executed this Lease.

Landlord:

ARBUTUS SHOPPING CENTER

 

LIMITED PARTNERSHIP

 

 

 

 

by: KSB Realty, L.L.C.

 

its: General Partner

 

 

 

Date:

4/28/06

 

By:

/s/ Ricki Singer

 

its

member

 

 

 

Tenant:

CARROLLTON BANK

 

 

 

Date:

 

 

By:

/s/ Robert A. Altieri

 

its

 

 

32


--------------------------------------------------------------------------------


LANDLORD

STATE OF                                                            )

                                                                               
)

COUNTY OF                                                         )

On the            day of              , 20   , before me personally came
                     ,  to me known, who, being by me dully sworn, did depose
and say that he is a Member of KSB Realty, L.L.C. and that    he executed the
foregoing instrument with authority on behalf of said L.L.C.

 

 

 

NOTARY PUBLIC

TENANT (Corporate)

STATE OF Maryland    )

                                       )

COUNTY OF Baltimore)

On the 27th day of April, 2006, before me personally came Robert Altieri, to me
known, who, being by me duly sworn, did depose and say that he is the
                         of             ,      a                    corporation
and that    he executed the    foregoing instrument on behalf of said
corporation.

MY COMMISSION EXPIRES JAN. 1, 2007

[ILLEGIBLE]

 

 

NOTARY PUBLIC

 

33


--------------------------------------------------------------------------------


EXHIBIT A

Leased Premises

(ARBUTUS SHOPPING CENTER ARBUTUS, MARYLAND IMAGE)

34


--------------------------------------------------------------------------------


ADDENDUM TO LEASE

BETWEEN

ARBUTUS SHOPPING CENTER LIMITED PARTNERSHIP

AND

CARROLLTON BANK

1)  Extension Option(s).  (a)  Tenant shall have the right, at its option, to
extend the term of this Lease for the Extension Period(s) upon the same terms,
covenants and conditions herein set forth; provided, however, that the Minimum
Rent for the first Lease Year of each Extension Period shall be increased to the
greater of (i) the market rate then being charged for similar space in the
Shopping Center or (ii) the Minimum Rent for the preceding Lease Year increased
by three percent (3%).  Thereafter, the Minimum Rent for each successive Lease
Year during each Extension Period shall be an amount equal to the Minimum Rent
for the last preceding Lease Year, increased by three percent (3%) per annum.

In order to exercise the Extension Option, Tenant shall be required to give
written notice of its intention to extend at least six (6) months but not more
than nine (9) months prior to the Lease Termination Date, or expiration of the
then current Extension Period, as the case may be.  Failure to deliver timely
notice as required above shall cause the Extension Option, and all remaining
Extension Options, to lapse and be of no further force and effect.  Further, if
Tenant shall be in default of the terms of this Lease, Tenant shall not have the
right to exercise the Extension Option and if Tenant shall default hereunder
after such right has been exercised but within the six (6) month period
preceding the Extension Period such election shall, at Landlord’s option, be
null and void.

(b)  In the event that Tenant shall dispute Landlord’s determination of the
market rate of rent being charged for similar space pursuant to the paragraph
above, Tenant shall give notice to Landlord within ten (10) days of Tenant’s
receipt of such Landlord’s determination, and the market rate shall be
determined as follows:  The market rate shall be determined by a single
arbitrator appointed in accordance with the American Arbitration Association
Real Estate Valuation Arbitration Proceeding Rules.  Such arbitrator shall be
impartial and shall have not less than ten (10) year’s experience in the County
where the Shopping Center is located, in a calling related to the leasing of
commercial space in premises comparable to the Shopping Center.  Within fifteen
(15) days following the appointment of such arbitrator each party shall submit a
report setting forth its determination of the market rate of the Leased Premises
for the applicable term, together with such other information as such party
shall deem relevant.  The arbitrator shall, within thirty (30) days following
such hearing and submission of evidence render his decision by selecting the
determination of market rate then being charged for similar space in the
Shopping Center.  It is expressly understood that such arbitrator shall have no
power or authority to select any market rate other than the market rate
submitted by Landlord or Tenant, and the decision of such arbitrator shall be
final and binding upon the Landlord and Tenant.  Prior to the determination of
the arbitrator, Tenant shall pay Minimum Rent in an amount equal to the
Landlord’s determination of market rate submitted to Tenant pursuant to this
Section, and following the arbitrator’s final determination, the amount of any
overpayment or underpayment shall be adjusted between the parties on demand. 
The cost of arbitration shall be borne by the party whose determination of
Market Rate is not selected by the arbitrator.

35


--------------------------------------------------------------------------------